UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended: June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:1-12936 TITAN INTERNATIONAL, INC. (Exact name of Registrant as specified in its Charter) Illinois 36-3228472 (State of Incorporation) (I.R.S. Employer Identification No.) 2701 Spruce Street, Quincy, IL 62301 (Address of principal executive offices, including Zip Code) (217) 228-6011 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer oAccelerated filer xNon-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Shares Outstanding at Class July 27, 2007 Common stock, no par value per share 27,312,341 TITAN INTERNATIONAL, INC. TABLE OF CONTENTS Page Part I. Financial Information Item 1. Financial Statements (Unaudited) Consolidated Condensed Statements of Operations for the Three and Six Months Ended June 30, 2007 and 2006 1 Consolidated Condensed Balance Sheets as of June 30, 2007, and December 31, 2006 2 Consolidated Condensed Statement of Changes in Stockholders’ Equity for the Six Months Ended June 30, 2007 3 Consolidated Condensed Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 4 Notes to Consolidated Condensed Financial Statements 5-17 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18-29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 Part II. Other Information Item 1. Legal Proceedings 30 Item 4. Submission of Matters to a Vote of Security Holders 30-31 Item 6. Exhibits 31 Signatures 31 PART I.FINANCIAL INFORMATION Item 1.Financial Statements TITAN INTERNATIONAL, INC. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) (Amounts in thousands, except earnings per share data) Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Net sales $ 210,333 $ 175,194 $ 436,611 $ 357,771 Cost of sales 183,022 152,752 382,109 304,215 Gross profit 27,311 22,442 54,502 53,556 Selling, general & administrative expenses 12,683 9,493 23,967 21,774 Royalty expense 1,452 1,214 3,016 2,839 Income from operations 13,176 11,735 27,519 28,943 Interest expense (4,430 ) (3,709 ) (10,179 ) (7,432 ) Noncash convertible debt conversion charge 0 0 (13,376 ) 0 Other income 1,731 1,313 1,546 2,149 Income before income taxes 10,477 9,339 5,510 23,660 Provision for income taxes 5,515 3,736 3,031 9,464 Net income $ 4,962 $ 5,603 $ 2,479 $ 14,196 Earnings per common share: Basic $ .18 $ .28 $ .10 $ .72 Diluted .18 .24 .10 .60 Average common shares outstanding: Basic 27,213 19,695 24,031 19,639 Diluted 27,749 26,081 24,499 26,003 See accompanying Notes to Consolidated Condensed Financial Statements. 1 TITAN INTERNATIONAL, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (UNAUDITED) (Amounts in thousands, except share data) June 30, December 31, Assets 2007 2006 Current assets Cash and cash equivalents $ 61,524 $ 33,412 Accounts receivable 117,595 73,882 Inventories 135,454 154,604 Deferred income taxes 27,705 29,234 Prepaid and other current assets 17,531 18,801 Total current assets 359,809 309,933 Property, plant and equipment, net 182,678 184,616 Investment in Titan Europe Plc 62,663 65,881 Goodwill 11,702 11,702 Other assets 16,945 12,994 Total assets $ 633,797 $ 585,126 Liabilities and Stockholders’ Equity Current liabilities Short-term debt $ 0 $ 98 Accounts payable 43,543 25,884 Other current liabilities 50,680 36,942 Total current liabilities 94,223 62,924 Long-term debt 200,000 291,266 Deferred income taxes 26,798 27,924 Other long-term liabilities 12,104 15,835 Total liabilities 333,125 397,949 Stockholders’ equity Common stock (no par, 60,000,000 shares authorized, 30,577,356 issued) 30 30 Additional paid-in capital 304,454 258,071 Retained earnings 39,011 36,802 Treasury stock (at cost, 3,273,897 and 10,678,454 shares, respectively) (29,787 ) (96,264 ) Accumulated other comprehensive loss (13,036 ) (11,462 ) Total stockholders’ equity 300,672 187,177 Total liabilities and stockholders’ equity $ 633,797 $ 585,126 See accompanying Notes to Consolidated Condensed Financial Statements. 2 TITAN INTERNATIONAL, INC. CONSOLIDATED CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (UNAUDITED) (All amounts in thousands, except share data) Number of common shares Common Stock Additional paid-in capital Retained earnings Treasury stock Accumulated other comprehensive income (loss) Total Balance January 1, 2007 #19,898,902 $ 30 $ 258,071 $ 36,802 $ (96,264 ) $ (11,462 ) $ 187,177 Comprehensive income: Net income 2,479 2,479 Amortization of pension adjustments, net of tax 518 518 Unrealized loss on investment, net of tax (2,092 ) (2,092 ) Comprehensive income 2,479 (1,574 ) 905 Dividends paid on common stock (270 ) (270 ) Note conversion 6,577,200 35,240 59,049 94,289 Exercise of stock options 404,120 3,238 3,628 6,866 Issuance of treasury stock for funding contractual obligations on employee contracts 214,000 4,184 1,921 6,105 Issuance of treasury stock for pension plans 200,000 3,590 1,796 5,386 Issuance of treasury stock under 401(k) plan 9,237 131 83 214 Balance June 30, 2007 #27,303,459 $ 30 $ 304,454 $ 39,011 $ (29,787 ) $ (13,036 ) $ 300,672 See accompanying Notes to Consolidated Condensed Financial Statements. 3 TITAN INTERNATIONAL, INC. CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) (Amounts in thousands) Six months ended June 30, 2007 2006 Cash flows from operating activities: Net income $ 2,479 $ 14,196 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 14,722 12,488 Deferred income tax provision 2,060 8,816 Noncash convertible debt conversion charge 13,376 0 Excess tax benefit from stock options exercised (849 ) (279 ) (Increase) decrease in current assets: Accounts receivable (43,713 ) (51,119 ) Inventories 19,150 (25,203 ) Prepaid and other current assets 1,270 (1,218 ) Increase in current liabilities: Accounts payable 17,659 38,245 Other current liabilities 14,660 12,446 Other, net 2,349 (1,714 ) Net cash provided by operating activities 43,163 6,658 Cash flows from investing activities: Capital expenditures, net (11,577 ) (2,967 ) Other 156 36 Net cash used for investing activities (11,421 ) (2,931 ) Cash flows from financing activities: Payment on revolving credit facility, net 0 (800 ) Payment on debt (10,164 ) (6,543 ) Proceeds from exercise of stock options 6,017 3,131 Excess tax benefit from stock options exercised 849 279 Payment of financing fees (313 ) 0 Dividends paid (233 ) (196 ) Other 214 49 Net cash used for financing activities (3,630 ) (4,080 ) Net increase (decrease) in cash and cash equivalents 28,112 (353 ) Cash and cash equivalents at beginning of period 33,412 592 Cash and cash equivalents at end of period $ 61,524 $ 239 See accompanying Notes to Consolidated Condensed Financial Statements. 4 TITAN INTERNATIONAL, INC. Notes to Consolidated Condensed Financial Statements (Unaudited) 1.ACCOUNTING POLICIES In the opinion of Titan International, Inc. (“Titan” or the “Company”), the accompanying unaudited consolidated condensed financial statements contain all adjustments, which are normal and recurring in nature and necessary to present fairly the Company’s financial position as of June 30, 2007, the results of operations for the three and six months ended June 30, 2007 and 2006, and cash flows for the six months ended June 30, 2007 and 2006. Accounting policies have continued without significant change and are described in the Summary of Significant Accounting Policies contained in the Company’s 2006 Annual Report on Form 10-K.These interim financial statements have been prepared pursuant to the Securities and Exchange Commission’s rules for Form 10-Q’s and, therefore, certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s 2006 Annual Report on Form 10-K.Certain amounts from prior periods have been reclassified to conform to the current period financial presentation. 2.ACQUISITION OF CONTINENTAL’S OTR ASSETS On July 31, 2006, Titan Tire Corporation of Bryan, a subsidiary of Titan International, Inc., acquired the off-the-road (OTR) tire assets of Continental Tire North America, Inc. (Continental) in Bryan, Ohio.Titan Tire Corporation of Bryan purchased the assets of Continental’s OTR tire facility for approximately $53 million in cash proceeds.The assets purchased included Continental’s OTR plant, property and equipment located in Bryan, Ohio, inventory and other current assets.The acquisition included an agreement with Continental to use the Continental and General trademarks on OTR tires.In addition, the Company recorded intangibles related to the acquisition as noncurrent assets and assumed warranty liabilities.This acquisition expanded Titan’s product offering into larger earthmoving, construction and mining tires and added the manufacturing capacity of the Bryan facility. Pro forma information for the three months and six months ended is as follows (in thousands, except per share data): Three months ended Six months ended June 30, June 30, Actual Actual Pro forma Actual Actual Pro forma 2007 2006 2006 (a) 2007 2006 2006 (a) Net sales $ 210,333 $ 175,194 $ 210,484 $ 436,611 $ 357,771 $ 428,350 Net income 4,962 5,603 9,001 2,479 14,196 20,991 Diluted earnings per share .18 .24 .37 .10 .60 .86 (a) The unaudited pro forma financial information gives effect to the acquisition of the Continental OTR assets as if the acquisition had taken place on January 1, 2006, versus the actual acquisition date of July 31, 2006.The pro forma information for the Bryan, Ohio, facility was derived from a carve-out of Continental’s OTR historical accounting records. The pro forma information is presented for illustrative purposes only and may not be indicative of the results that would have been obtained had the acquisition of assets actually occurred on January 1, 2006, nor is it necessarily indicative of Titan’s future consolidated results of operations or financial position. 5 TITAN INTERNATIONAL, INC. Notes to Consolidated Condensed Financial Statements (Unaudited) 3.ACCOUNTS RECEIVABLE Accounts receivable net of allowance for doubtful accounts consisted of the following (in thousands): June 30, December 31, 2007 2006 Accounts receivable, net $ 117,595 $ 73,882 The Company had net accounts receivable of $117.6 million at June 30, 2007, and $73.9 million at December 31, 2006.These amounts are net of allowance for doubtful accounts of $5.5 million at June 30, 2007, and $4.8 million at December 31, 2006. 4.INVENTORIES Inventories consisted of the following (in thousands): June 30, December 31, 2007 2006 Raw materials $ 49,323 $ 57,814 Work-in-process 18,077 16,738 Finished goods 71,980 84,863 139,380 159,415 Reduction to LIFO basis (3,926 ) (4,811 ) $ 135,454 $ 154,604 Inventories were $135.5 million at June 30, 2007, and $154.6 million at December 31, 2006.At June 30, 2007 and December 31, 2006, cost is determined using the first-in, first-out (FIFO) method for approximately 74% of inventories and the last-in, first-out (LIFO) method for approximately 26% of the inventories.Included in the inventory balances were reserves for slow-moving and obsolete inventory of $3.3 million at June 30, 2007, and $3.2 million at December 31, 2006. 5.PROPERTY, PLANT AND EQUIPMENT, NET Property, plant and equipment, net consisted of the following (in thousands): June 30, December 31, 2007 2006 Land and improvements $ 3,088 $ 3,088 Buildings and improvements 78,252 78,230 Machinery and equipment 271,302 269,730 Tools, dies and molds 52,665 52,205 Construction-in-process 13,320 4,587 418,627 407,840 Less accumulated depreciation (235,949 ) (223,224 ) $ 182,678 $ 184,616 Property, plant and equipment, net was $182.7 million at June 30, 2007, and $184.6 million at December 31, 2006.Depreciation for the six months ended June 30, 2007 and 2006, totaled $13.4 million and $9.7 million, respectively. 6 TITAN INTERNATIONAL, INC. Notes to Consolidated Condensed Financial Statements (Unaudited) 6.INVESTMENT IN TITAN EUROPE PLC Investment in unconsolidated affiliate consisted of the following (in thousands): June 30, December 31, 2007 2006 Investment in Titan Europe Plc $ 62,663 $ 65,881 The Company owns a 17.3% ownership interest in Titan Europe Plc.In accordance with SFAS No. 115, the Company records the Titan Europe Plc investment as an available-for-sale security and reports the investment at fair value, with unrealized gains and losses excluded from earnings and reported in a separate component of stockholders’ equity.The Company’s investment in Titan Europe Plc was $62.7 million at June 30, 2007, and $65.9 million at December 31, 2006.Titan Europe Plc is publicly traded on the AIM market in London, England. 7.GOODWILL The carrying amount of goodwill by segment consisted of the following (in thousands): June 30, December 31, 2007 2006 Agricultural segment $ 6,912 $ 6,912 Earthmoving/construction segment 3,552 3,552 Consumer segment 1,238 1,238 $ 11,702 $ 11,702 The Company reviews goodwill to assess recoverability from future operations during the fourth quarter of each annual reporting period, and whenever events and circumstances indicate that the carrying values may not be recoverable.No goodwill charges were recorded in the first half of 2007 or 2006.There can be no assurance that future goodwill tests will not result in a charge to earnings. 8.REVOLVING CREDIT FACILITY AND LONG-TERM DEBT Long-term debt consisted of the following (in thousands): June 30, December 31, 2007 2006 Senior unsecured notes $ 200,000 $ 200,000 Senior unsecured convertible notes 0 81,200 Industrial revenue bonds and other 0 10,164 200,000 291,364 Less:Amounts due within one year 0 98 $ 200,000 $ 291,266 Aggregate maturities of long-term debt at June 30, 2007, were as follows (in thousands): July 1 – December 31, 2007 $ 0 2008 0 2009 0 2010 0 2011 0 Thereafter 200,000 $ 200,000 7 TITAN INTERNATIONAL, INC. Notes to Consolidated Condensed Financial Statements (Unaudited) Senior unsecured notes In December 2006, the Company closed its offering of $200 million 8% senior unsecured notes.The notes were sold at par and are due January 2012.Titan used the net proceeds from this offering to repay outstanding existing debt, excluding the 5.25 percent senior unsecured convertible notes, and for general corporate purposes. Revolving credit facility The Company’s $125 million revolving credit facility with agent LaSalle Bank National Association has a 2009 termination date and is collateralized by a first priority security interest in certain assets of Titan and its domestic subsidiaries.In February 2007, the Company amended the revolving credit facility.The amendment extended the termination date to October 2009 (previously October 2008).The amendment also lowered borrowing rates, which are now based on a pricing grid that varies with amount borrowed.The borrowings under the facility bear interest at a floating rate of LIBOR plus 1% to 2% (previously 2.75%).The amendment allows the Company the ability to request an increase from the current $125 million up to $250 million of availability.At June 30, 2007, there were no cash borrowings on the revolver.Outstanding letters of credit on the facility were $6.1 million at June 30, 2007.The facility contains certain financial covenants, restrictions and other customary affirmative and negative covenants.The Company was in compliance with these covenants and restrictions as of June 30, 2007. Senior unsecured convertible notes conversion In January 2007, the Company filed a registration statement relating to an offer to the holders of its 5.25% senior unsecured convertible notes due 2009 to convert their notes into Titan’s common stock at an increased conversion rate (the “Offer”).Per the Offer, each $1,000 principal amount of notes was convertible into 81.0000 shares of common stock, which is equivalent to a conversion price of approximately $12.35 per share. Prior to the Offer, each $1,000 principal amount of notes was convertible into 74.0741 shares of common stock, which was equivalent to a conversion price of approximately $13.50 per share. The registration statement relating to the shares of common stock to be offered was declared effective on February 21, 2007.On March 21, 2007, the Company announced 100% acceptance of the conversion offer and the $81,200,000 of accepted notes were converted into 6,577,200 shares of Titan common stock.Titan recognized a noncash charge of $13.4 million in connection with this exchange in accordance with SFAS No. 84, “Induced Conversions of Convertible Debt.” Industrial revenue bonds and other Other debt primarily consisted of industrial revenue bonds, loans from local and state entities, and other long-term notes.All industrial revenue bonds and other debt were fully paid off in the first quarter of 2007. 8 TITAN INTERNATIONAL, INC.Notes to Consolidated Condensed Financial Statements (Unaudited) 9.WARRANTY The Company provides limited warranties on workmanship on its products in all market segments.The majority of the Company’s products have a limited warranty that ranges from zero to ten years, with certain products being prorated after the first year.The Company calculates a provision for warranty expense based on past warranty experience.The warranty amount increases in the first half of 2007 were related to the Company’s higher sales levels.Warranty accruals are included as a component of other current liabilities on the Consolidated Condensed Balance Sheets.Changes in the warranty liability consisted of the following (in thousands): 2007 2006 Warranty liability, January 1 $ 4,688 $ 1,838 Provision for warranty liabilities 4,670 2,747 Warranty payments made (3,777 ) (1,814 ) Warranty liability, June 30 $ 5,581 $ 2,771 10.EMPLOYEE BENEFIT PLANS The Company has two frozen defined benefit pension plans and one defined benefit plan that purchased a final annuity settlement in 2002.The Company currently sponsors four 401(k) retirement savings plans. The components of net periodic pension cost consisted of the following (in thousands): Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Interest cost $ 941 $ 983 $ 1,882 $ 1,966 Expected return on assets (1,256 ) (1,168 ) (2,512 ) (2,336 ) Amortization of unrecognized prior service cost 34 34 68 68 Amortization of unrecognized deferred taxes (14 ) (14 ) (28 ) (28 ) Amortization of net unrecognized loss 398 462 796 924 Net periodic pension cost $ 103 $ 297 $ 206 $ 594 During the first half of 2007, the Company contributed cash funds of approximately $1 million to the frozen defined benefit pension plans.In addition, in April 2007 the Company contributed Titan common stock with an approximate value of $5 million to the frozen defined benefit pension plans.The Company anticipates making no further contributions to these plans during the remainder of 2007. 11.LEASE COMMITMENTS The Company leases certain buildings and equipment under operating leases.Certain lease agreements provide for renewal options, fair value purchase options, and payment of property taxes, maintenance and insurance by the Company. At June 30, 2007, future minimum commitments under noncancellable operating leases with initial or remaining terms of at least one year were as follows (in thousands): July 1 – December 31, 2007 $ 1,310 2008 1,689 2009 1,176 2010 874 2011 527 Thereafter 0 Total future minimum lease payments $ 5,576 9 TITAN INTERNATIONAL, INC. Notes to Consolidated Condensed Financial Statements (Unaudited) 12.SEGMENT INFORMATION The table below presents information about certain revenues and income from operations used by the chief operating decision maker of the Company for the three and six months ended June 30, 2007 and 2006 (in thousands): Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Revenues from external customers Agricultural $ 124,104 $ 116,267 $ 259,400 $ 240,694 Earthmoving/construction 72,342 29,005 147,460 60,806 Consumer 13,887 29,922 29,751 56,271 Consolidated totals $ 210,333 $ 175,194 $ 436,611 $ 357,771 Income from operations Agricultural $ 10,058 $ 12,660 $ 18,096 $ 31,967 Earthmoving/construction 12,864 4,474 26,739 9,701 Consumer 982 655 1,830 1,675 Reconciling items (a) (10,728 ) (6,054 ) (19,146 ) (14,400 ) Consolidated totals $ 13,176 $ 11,735 $ 27,519 $ 28,943 Assets by segment were as follows (in thousands): June 30, December 31, Total assets 2007 2006 Agricultural segment $ 263,060 $ 273,787 Earthmoving/construction segment 187,228 145,964 Consumer segment 31,542 22,678 Reconciling items (b) 151,967 142,697 Consolidated totals $ 633,797 $ 585,126 (a) Represents corporate expenses and depreciation and amortization expense related to property, plant and equipment carried at the corporate level. (b) Represents property, plant and equipment and other corporate assets. 13.ROYALTY EXPENSE Royalty expense consisted of the following (in thousands): Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Royalty expense $ 1,452 $ 1,214 $ 3,016 $ 2,839 The Goodyear North American farm tire asset acquisition included a license agreement with The Goodyear Tire & Rubber Company to manufacture and sell certain off-highway tires in North America under the Goodyear name.Royalty expenses recorded were $1.5 million and $1.2 million for the three months ended June 30, 2007 and 2006, respectively.Royalty expenses were $3.0 million and $2.8 million for the six months ended June 30, 2007 and 2006, respectively. 10 TITAN INTERNATIONAL, INC.Notes to Consolidated Condensed Financial Statements (Unaudited) 14.NONCASH CONVERTIBLE DEBT CONVERSION CHARGE Noncash convertible debt conversion charge consisted of the following (in thousands): Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Noncash convertible debt conversion charge $ 0 $ 0 $ 13,376 $ 0 In January 2007, the Company filed a registration statement relating to an offer to the holders of its 5.25% senior unsecured convertible notes due 2009 to convert their notes into Titan’s common stock at an increased conversion rate (the “Offer”).Per the Offer, each $1,000 principal amount of notes was convertible into 81.0000 shares of common stock, which is equivalent to a conversion price of approximately $12.35 per share. Prior to the Offer, each $1,000 principal amount of notes was convertible into 74.0741 shares of common stock, which was equivalent to a conversion price of approximately $13.50 per share.The registration statement relating to the shares of common stock to be offered was declared effective on February 21, 2007.On March 21, 2007, the Company announced 100% acceptance of the conversion offer and the $81,200,000 of accepted notes were converted into 6,577,200 shares of Titan common stock. The Company recognized a noncash charge of $13.4 million in connection with this exchange in accordance with Statement of Financial Accounting Standards (SFAS) No. 84, “Induced Conversions of Convertible Debt.”This charge does not reflect $1.0 million of interest previously accrued on the notes.The shares issued for the conversion were issued out of treasury shares.The exchange resulted in a decrease in treasury stock of $59.0 million and an increase to additional paid-in capital of approximately $35.2 million.Stockholder’s equity increased by $94.3 million in total as a result of this exchange. 15.OTHER INCOME Other income consisted of the following (in thousands): Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Interest income $ 687 $ 223 $ 1,205 $ 1,356 Dividend income – Titan Europe Plc 1,132 811 1,132 811 Debt termination expense (13 ) 0 (688 ) 0 Other (expense) income (75 ) 279 (103 ) (18 ) $ 1,731 $ 1,313 $ 1,546 $ 2,149 Debt termination expense of $0.7 million related to fees and expenses for the conversion of the Company’s 5.25% senior unsecured convertible notes. 11 TITAN INTERNATIONAL, INC. Notes to Consolidated Condensed Financial Statements(Unaudited) 16.INCOME TAXES Income tax expense consisted of the following (in thousands): Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Income tax expense $ 5,515 $ 3,736 $ 3,031 $ 9,464 The Company recorded income tax expense of $5.5 million and $3.0 million for the three and six months ended June 30, 2007, respectively, as compared to $3.7 million and $9.5 million for the three and six months ended June 30, 2006.The Company’s effective income tax rate was 55% and 40% for the six months ended June 30, 2007 and 2006, respectively.The Company’s income tax expense and rate differs from the amount of income tax determined by applying the U.S. Federal income tax rate to pre-tax income primarily as a result of the $13.4 million noncash charge taken in connection with the Company’s convertible debt.This noncash charge is not deductible for income tax purposes. The Company has applied the provisions of FIN 48 for the period ending June 30, 2007.Titan has identified its federal tax return and its Illinois state tax return as “major” tax jurisdictions.The Company is subject to (i) federal tax examinations for periods 2003 to 2006 and (ii) Illinois state income tax examinations for years 2005 and 2006. 17.EARNINGS PER SHARE Earnings per share (EPS) are as follows (amounts in thousands, except per share data): Three months ended, June 30, 2007 June 30, 2006 Net Income Weighted average shares Per share amount Net Income Weighted average shares Per share amount Basic EPS $ 4,962 27,213 $ .18 $ 5,603 19,695 $ .28 Effect of stock options 0 431 0 371 Effect of stock held in trust for contractual obligations 0 105 0 0 Effect of convertible notes 0 0 719 6,015 Diluted EPS $ 4,962 27,749 $ .18 $ 6,322 26,081 $ .24 Six months ended, June 30, 2007 June 30, 2006 Net Income Weighted average shares Per share amount Net Income Weighted average shares Per share amount Basic EPS $ 2,479 24,031 $ .10 $ 14,196 19,639 $ .72 Effect of stock options 0 415 0 349 Effect of stock held in trust for contractual obligations 0 53 0 0 Effect of convertible notes 0 0 1,438 6,015 Diluted EPS $ 2,479 24,499 $ .10 $ 15,634 26,003 $ .60 The effect of convertible notes has been excluded for the six months ended June 30, 2007, as the effect would have been antidilutive.The weighted average share amount excluded was 2,625,000 shares. 12 TITAN INTERNATIONAL, INC. Notes to Consolidated Condensed Financial Statements (Unaudited) 18.COMPREHENSIVE INCOME Comprehensive income for the second quarter of 2007 totaled $4.6 million, compared to $4.8 million in the second quarter of 2006.Comprehensive income for the second quarter of 2007 included net income of $5.0 million, amortization of pension adjustments of $0.5 million and unrealized loss on investments of $(0.9) million, while comprehensive income for the second quarter of 2006 included net income of $5.6 million and unrealized loss on investments of $(0.8) million. Comprehensive income for the six months ended June 30, 2007, was $0.9 million, compared to $16.6 million in 2006.Comprehensive income for the six months ended June 30, 2007, included net income of $2.5 million, amortization of pension adjustments of $0.5 million and unrealized loss on investments of $(2.1) million, while comprehensive income for the six months ended June 30, 2006, included net income of $14.2 million and unrealized gain on investments of $2.4 million. 19.LITIGATION The Company is a party to routine legal proceedings arising out of the normal course of business.Although it is not possible to predict with certainty the outcome of these unresolved legal actions or the range of possible loss, the Company believes at this time that none of these actions, individually or in the aggregate, will have a material adverse affect on the financial condition, results of operations or cash flows of the Company.However, due to the difficult nature of predicting future legal claims, the Company cannot anticipate or predict the material adverse effect on its financial condition, results of operations or cash flows as a result of efforts to comply with or its liabilities pertaining to legal judgments. 20.RECENTLY ISSUED ACCOUNTING STANDARDS Statement of Financial Accounting Standards Number 157 In September 2006, Statement of Financial Accounting Standards (SFAS) No. 157, “Fair Value Measurements,” was issued.This statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements.This Statement applies under other accounting pronouncements that require or permit fair value measurements.This statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The Company is evaluating the effect the adoption of this standard will have on its consolidated financial position, results of operations and cash flows. Statement of Financial Accounting Standards Number 159 In February 2007, SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities,” was issued.This statement permits entities to choose to measure many financial instruments and certain other items at fair value.This statement is effective for fiscal years beginning after November 15, 2007.The Company is evaluating the effect the adoption of this standard will have on its consolidated financial position, results of operations and cash flows. 13 TITAN INTERNATIONAL, INC. Notes to Consolidated Condensed Financial Statements (Unaudited) 21.SUBSIDIARY GUARANTOR FINANCIAL INFORMATION The Company’s $200million 8% senior unsecured notes are guaranteed by each of Titan’s current and future wholly owned domestic subsidiaries other than its immaterial subsidiaries (subsidiaries with total assets less than $250,000 and total revenues less than $250,000). The note guarantees are joint and several obligations of the guarantors. Non-guarantors consist primarily of foreign subsidiaries of the Company, which are organized outside the United States of America. The following condensed consolidating financial statements are presented using the equity method of accounting. Consolidating Condensed Statements of Operations (Amounts in thousands) For the Three Months Ended June 30, 2007 Titan Non- Intl., Inc. Guarantor Guarantor (Parent) Subsidiaries Subsidiaries Eliminations Consolidated Net sales $ 0 $ 210,333 $ 0 $ 0 $ 210,333 Cost of sales 149 182,873 0 0 183,022 Gross (loss) profit (149 ) 27,460 0 0 27,311 Selling, general and administrative expenses 6,015 6,624 44 0 12,683 Royalty expense 0 1,452 0 0 1,452 (Loss) income from operations (6,164 ) 19,384 (44 ) 0 13,176 Interest expense (4,429 ) (1 ) 0 0 (4,430 ) Intercompany interest income (expense) 5,262 (5,535 ) 273 0 0 Other income (expense) 608 (14 ) 1,137 0 1,731 (Loss) income before income taxes (4,723 ) 13,834 1,366 0 10,477 (Benefit) provision for income taxes (2,486 ) 7,282 719 0 5,515 Equity in earnings of subsidiaries 7,199 0 0 (7,199 ) 0 Net income $ 4,962 $ 6,552 $ 647 $ (7,199 ) $ 4,962 For the Three Months Ended June 30, 2006 Titan Non- Intl., Inc. Guarantor Guarantor (Parent) Subsidiaries Subsidiaries Eliminations Consolidated Net sales $ 0 $ 175,194 $ 0 $ 0 $ 175,194 Cost of sales 141 152,611 0 0 152,752 Gross (loss) profit (141 ) 22,583 0 0 22,442 Selling, general and administrative expenses 2,824 6,624 45 0 9,493 Royalty expense 0 1,214 0 0 1,214 (Loss) income from operations (2,965 ) 14,745 (45 ) 0 11,735 Interest expense (3,565 ) (144 ) 0 0 (3,709 ) Intercompany interest income (expense) 1,122 (1,348 ) 226 0 0 Other (expense) income (32 ) 176 1,169 0 1,313 (Loss) income before income taxes (5,440 ) 13,429 1,350 0 9,339 (Benefit) provision for income taxes (2,176 ) 5,372 540 0 3,736 Equity in earnings of subsidiaries 8,867 0 0 (8,867 ) 0 Net income $ 5,603 $ 8,057 $ 810 $ (8,867 ) $ 5,603 14 TITAN INTERNATIONAL, INC. Notes to Consolidated Condensed Financial Statements (Unaudited) Consolidating Condensed Statements of Operations (Amounts in thousands) For the Six Months Ended June 30, 2007 Titan Non- Intl., Inc. Guarantor Guarantor (Parent) Subsidiaries Subsidiaries Eliminations Consolidated Net sales $ 0 $ 436,611 $ 0 $ 0 $ 436,611 Cost of sales 533 381,576 0 0 382,109 Gross (loss) profit (533 ) 55,035 0 0 54,502 Selling, general and administrative expenses 9,521 14,327 119 0 23,967 Royalty expense 0 3,016 0 0 3,016 (Loss) income from operations (10,054 ) 37,692 (119 ) 0 27,519 Interest expense (10,175 ) (4 ) 0 0 (10,179 ) Intercompany interest income (expense) 6,396 (6,941 ) 545 0 0 Noncash convertible debt conversion charge (13,376 ) 0 0 0 (13,376 ) Other income 382 28 1,136 0 1,546 (Loss) income before income taxes (26,827 ) 30,775 1,562 0 5,510 (Benefit) provision for income taxes (13,538 ) 15,752 817 0 3,031 Equity in earnings of subsidiaries 15,768 0 0 (15,768 ) 0 Net income $ 2,479 $ 15,023 $ 745 $ (15,768 ) $ 2,479 For the Six Months Ended June 30, 2006 Titan Non- Intl., Inc. Guarantor Guarantor (Parent) Subsidiaries Subsidiaries Eliminations Consolidated Net sales $ 0 $ 357,771 $ 0 $ 0 $ 357,771 Cost of sales 159 304,056 0 0 304,215 Gross (loss) profit (159 ) 53,715 0 0 53,556 Selling, general and administrative expenses 7,650 14,033 91 0 21,774 Royalty expense 0 2,839 0 0 2,839 (Loss) income from operations (7,809 ) 36,843 (91 ) 0 28,943 Interest expense (7,081 ) (351 ) 0 0 (7,432 ) Intercompany interest income (expense) 2,238 (2,657 ) 419 0 0 Other income 659 198 1,292 0 2,149 (Loss) income before income taxes (11,993 ) 34,033 1,620 0 23,660 (Benefit) provision for income taxes (4,797 ) 13,612 649 0 9,464 Equity in earnings of subsidiaries 21,392 0 0 (21,392 ) 0 Net income $ 14,196 $ 20,421 $ 971 $ (21,392 ) $ 14,196 15 TITAN INTERNATIONAL, INC. Notes to Consolidated Condensed Financial Statements (Unaudited) Consolidating Condensed Balance Sheets (Amounts in thousands) June 30, 2007 Titan Non- Intl., Inc. Guarantor Guarantor (Parent) Subsidiaries Subsidiaries Eliminations Consolidated Assets Cash and cash equivalents $ 60,037 $ 65 $ 1,422 $ 0 $ 61,524 Accounts receivable (1,859 ) 119,454 0 0 117,595 Inventories 0 135,454 0 0 135,454 Prepaid and other current assets 28,623 16,613 0 0 45,236 Total current assets 86,801 271,586 1,422 0 359,809 Property, plant and equipment, net 1,530 181,148 0 0 182,678 Investment in Titan Europe Plc 22,316 0 40,347 0 62,663 Investment in subsidiaries 27,029 0 0 (27,029 ) 0 Other assets 12,858 15,789 0 0 28,647 Total assets $ 150,534 $ 468,523 $ 41,769 $ (27,029 ) $ 633,797 Liabilities and Stockholders’ Equity Accounts payable $ 2,127 $ 41,416 $ 0 $ 0 $ 43,543 Other current liabilities 5,609 44,974 97 0 50,680 Total current liabilities 7,736 86,390 97 0 94,223 Long-term debt 200,000 0 0 0 200,000 Other long-term liabilities 32,076 6,809 17 0 38,902 Intercompany accounts (389,950 ) 380,672 9,278 0 0 Stockholders’ equity 300,672 (5,348 ) 32,377 (27,029 ) 300,672 Total liabilities and stockholders’ equity $ 150,534 $ 468,523 $ 41,769 $ (27,029 ) $ 633,797 December 31, 2006 Titan Non- Intl., Inc. Guarantor Guarantor (Parent) Subsidiaries Subsidiaries Eliminations Consolidated Assets Cash and cash equivalents $ 33,220 $ 69 $ 123 $ 0 $ 33,412 Accounts receivable (38 ) 73,920 0 0 73,882 Inventories 0 154,604 0 0 154,604 Prepaid and other current assets 3,937 44,036 62 0 48,035 Total current assets 37,119 272,629 185 0 309,933 Property, plant and equipment, net 1,279 183,337 0 0 184,616 Investment in Titan Europe Plc 25,534 0 40,347 0 65,881 Investment in subsidiaries 14,517 0 0 (14,517 ) 0 Other assets 8,802 15,894 0 0 24,696 Total assets $ 87,251 $ 471,860 $ 40,532 $ (14,517 ) $ 585,126 Liabilities and Stockholders’ Equity Accounts payable $ 1,058 $ 24,826 $ 0 $ 0 $ 25,884 Other current liabilities 3,437 33,607 (11 ) 7 37,040 Total current liabilities 4,495 58,433 (11 ) 7 62,924 Long-term debt 290,700 566 0 0 291,266 Other long-term liabilities 10,896 30,393 2,470 0 43,759 Intercompany accounts (406,017 ) 398,856 7,168 (7 ) 0 Stockholders’ equity 187,177 (16,388 ) 30,905 (14,517 ) 187,177 Total liabilities and stockholders’ equity $ 87,251 $ 471,860 $ 40,532 $ (14,517 ) $ 585,126 16 TITAN INTERNATIONAL, INC. Notes to Consolidated Condensed Financial Statements (Unaudited) Consolidating Condensed Statements of Cash Flows (Amounts in thousands) For the Six Months Ended June 30, 2007 Titan Non- Intl., Inc. Guarantor Guarantor (Parent) Subsidiaries Subsidiaries Consolidated Net cash provided by operating activities $ 30,249 $ 11,615 $ 1,299 $ 43,163 Cash flows from investing activities: Capital expenditures (466 ) (11,111 ) 0 (11,577 ) Other, net 0 156 0 156 Net cash used for investing activities (466 ) (10,955 ) 0 (11,421 ) Cash flows from financing activities: Payment of debt (9,500 ) (664 ) 0 (10,164 ) Proceeds from exercise of stock options 6,017 0 0 6,017 Excess tax benefit from stock options exercised 849 0 0 849 Other, net (332 ) 0 0 (332 ) Net cash used for financing activities (2,966 ) (664 ) 0 (3,630 ) Net increase (decrease) in cash and cash equivalents 26,817 (4 ) 1,299 28,112 Cash and cash equivalents, beginning of period 33,220 69 123 33,412 Cash and cash equivalents, end of period $ 60,037 $ 65 $ 1,422 $ 61,524 For the Six Months Ended June 30, 2006 Titan Non- Intl., Inc. Guarantor Guarantor (Parent) Subsidiaries Subsidiaries Consolidated Net cash (used for) provided by operating activities $ (2,490 ) $ 9,461 $ (313 ) $ 6,658 Cash flows from investing activities: Capital expenditures 0 (2,967 ) 0 (2,967 ) Other, net 0 36 0 36 Net cash used for investing activities 0 (2,931 ) 0 (2,931 ) Cash flows from financing activities: Payment of debt 0 (6,543 ) 0 (6,543 ) Payments on revolving credit facility, net (800 ) 0 0 (800 ) Proceeds from exercise of stock options 3,131 0 0 3,131 Other, net 132 0 0 132 Net cash provided by (used for) financing activities 2,463 (6,543 ) 0 (4,080 ) Net decrease in cash and cash equivalents (27 ) (13 ) (313 ) (353 ) Cash and cash equivalents, beginning of period 59 49 484 592 Cash and cash equivalents, end of period $ 32 $ 36 $ 171 $ 239 17 TITAN INTERNATIONAL, INC. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 2.MANAGEMENT’S DISCUSSION AND ANALYSIS Management’s discussion and analysis of financial condition and results of operations (MD&A) is designed to provide a reader of these financial statements with a narrative from the perspective of the management of Titan International, Inc. (Titan or the Company) on Titan’s financial condition, results of operations, liquidity and other factors which may affect the Company’s future results.The MD&A in this quarterly report should be read in conjunction with the MD&A in Titan’s 2006 annual report on Form 10-K filed with the Securities and Exchange Commission on February 28, 2007. FORWARD-LOOKING STATEMENTS This Form 10-Q contains forward-looking statements, including statements regarding, among other items: · Anticipated trends in the Company’s business · Future expenditures for capital projects · The Company’s ability to continue to control costs and maintain quality · Ability to meet financial covenants and conditions of loan agreements · The Company’s business strategies, including its intention to introduce new products · Expectations concerning the performance and success of the Company’s existing and new products · The Company’s intention to consider and pursue acquisitions and divestitures Readers of this Form 10-Q should understand that these forward-looking statements are based on the Company’s expectations and are subject to a number of risks and uncertainties, certain of which are beyond the Company’s control. Actual results could differ materially from these forward-looking statements as a result of certain factors, including: · Changes in the Company’s end-user markets as a result of world economic or regulatory influences · Changes in the marketplace, including new products and pricing changes by the Company’s competitors · Availability and price of raw materials · Levels of operating efficiencies · Actions of domestic and foreign governments · Results of investments · Fluctuations in currency translations · Ability to secure financing at reasonable terms Any changes in such factors could lead to significantly different results.The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise.In light of these risks and uncertainties, there can be no assurance that the forward-looking information contained in this document will in fact transpire. 18 TITAN INTERNATIONAL, INC. Management’s Discussion and Analysis of Financial Condition and Results of Operations OVERVIEW Titan International, Inc. and its subsidiaries are leading manufacturers of wheels, tires and assemblies for off-highway vehicles used in the agricultural, earthmoving/construction and consumer markets.Titan’s earthmoving/construction market also includes products supplied to the U.S. government, while the consumer market includes products for all-terrain vehicles (ATVs) and recreational/utility trailer applications.Titan manufactures both wheels and tires for the majority of these market applications, allowing the Company to provide the value-added service of delivering complete wheel and tire assemblies.The Company offers a broad range of products that are manufactured in relatively short production runs to meet the specifications of original equipment manufacturers (OEMs) and/or the requirements of aftermarket customers. The Company’s major OEM customers include large manufacturers of off-highway equipment such as AGCO Corporation, Caterpillar Inc., CNH Global N.V., Deere & Company and Kubota Corporation, in addition to many other off-highway equipment manufacturers.The Company distributes products to OEMs, independent and OEM-affiliated dealers, and through a network of distribution facilities. The Company recorded sales of $210.3 million for the second quarter of 2007, which were 20% higher than the second quarter 2006 sales of $175.2 million.The significantly higher sales level was attributed to the expanded earthmoving, construction and mining product offering of Continental & General branded off-the-road (OTR) tires.These product offerings came with the added manufacturing capacity from the Bryan OTR facility, which was acquired on July 31, 2006. Income from operations was $13.2 million for the second quarter of 2007 as compared to $11.7 million in 2006.Titan’s net income was $5.0 million for the second quarter of 2007, compared to net income of $5.6 million in 2006.Basic earnings per share were $.18 in the second quarter of 2007, compared to $.28 in 2006. SENIOR UNSECURED NOTES In December 2006, the Company closed its offering of $200 million 8% senior unsecured notes.The notes were sold at par and are due January 2012.Titan used the net proceeds from this offering to repay outstanding existing debt, excluding the 5.25 percent senior unsecured convertible notes, and for general corporate purposes. SENIOR UNSECURED CONVERTIBLE NOTES CONVERSION In January 2007, the Company filed a registration statement relating to an offer to the holders of its 5.25% senior unsecured convertible notes due 2009 to convert their notes into Titan’s common stock at an increased conversion rate (the “Offer”).Per the Offer, each $1,000 principal amount of notes was convertible into 81.0000 shares of common stock, which is equivalent to a conversion price of approximately $12.35 per share. Prior to the Offer, each $1,000 principal amount of notes was convertible into 74.0741 shares of common stock, which was equivalent to a conversion price of approximately $13.50 per share. The registration statement relating to the shares of common stock to be offered was declared effective on February 21, 2007.On March 21, 2007, the Company announced 100% acceptance of the conversion offer and the $81,200,000 of accepted notes were converted into 6,577,200 shares of Titan common stock.Titan recognized a noncash charge of $13.4 million in connection with this exchange in accordance with SFAS No. 84, “Induced Conversions of Convertible Debt.” 19 TITAN INTERNATIONAL, INC. Management’s Discussion and Analysis of Financial Condition and Results of Operations ACQUISITION OF CONTINENTAL’S OTR ASSETS On July 31, 2006, Titan Tire Corporation of Bryan, a subsidiary of Titan International, Inc., acquired the off-the-road (OTR) tire assets of Continental Tire North America, Inc. (Continental) in Bryan, Ohio.Titan Tire Corporation of Bryan purchased the assets of Continental’s OTR tire facility for approximately $53 million in cash proceeds.The assets purchased included Continental’s OTR plant, property and equipment located in Bryan, Ohio, inventory and other current assets.The acquisition included an agreement with Continental to use the Continental and General trademarks on OTR tires.The Company recorded intangibles related to the acquisition as noncurrent assets and assumed warranty liabilities. The Continental OTR acquisition expanded Titan’s product offering into larger earthmoving, construction and mining tires and added the manufacturing capacity of the Bryan facility.The productivity obtained at the Bryan facility is meeting Titan’s current expectations.The Bryan facility achieved a manufacturing output of approximately $31 million and $60 million in the three and six months ended June 30, 2007, respectively. OTR PRODUCTION REALIGNMENT Due to capacity constraints at Titan’s Bryan, Ohio, OTR tire facility, the Company is adding OTR tire capacity at its Freeport, Illinois, and Des Moines, Iowa, facilities.Titan is aligning synergies, which includes retooling, retraining personnel and redistribution of equipment at the Bryan, Freeport and Des Moines facilities.These OTR realignment costs lowered the Company’s gross profit for the three and six months ended June 30, 2007, as labor costs that are normally dedicated to making products were instead used for retooling, retraining and redistribution of equipment. GIANT OTR MINING TIRES In May 2007, Titan’s Board of Directors approved funding for the Company to increase giant OTR mining tire production capacity to include 57-inch and 63-inch giant radial tires.This funding should allow Titan to produce up to an estimated 6,000 giant radial tires a year.Titan estimates this may increase sales as much as $240 million.The Company currently plans to be in start-up production of these giant mining tires by the end of the second quarter of 2008. CRITICAL ACCOUNTING POLICIES Preparation of the financial statements and related disclosures in compliance with generally accepted accounting principles accepted in the United States requires the application of appropriate technical accounting rules and guidance, as well as the use of estimates.The Company’s application of these policies involves assumptions that require difficult subjective judgments regarding many factors, which, in and of themselves, could materially impact the financial statements and disclosures.A future change in the estimates, assumptions or judgments applied in determining the following matters, among others, could have a material impact on future financial statements and disclosures. Inventories Inventories are valued at the lower of cost or market.Cost is determined using the first-in, first-out (FIFO) method for approximately 74% of inventories and the last-in, first-out (LIFO) method for approximately 26% of inventories.The major rubber material inventory and related work-in-process and finished goods are accounted for under the FIFO method.The major steel material inventory and related work-in-process and finished goods are accounted for under the LIFO method.Market value is estimated based on current selling prices.Estimated provisions are established for excess and obsolete inventory, as well as inventory carried above market price based on historical experience.Should this experience change, adjustments to the estimated provisions would be necessary. 20 TITAN INTERNATIONAL, INC. Management’s Discussion and Analysis of Financial Condition and Results of Operations Impairment of Goodwill The Company reviews goodwill to assess recoverability from future operations during the fourth quarter of each annual reporting period, and whenever events and circumstances indicate that the carrying values may not be recoverable.The Company had goodwill of $11.7 million at June 30, 2007.Significant assumptions relating to future operations must be made when estimating future cash flows in analyzing goodwill for impairment.Should unforeseen events occur or operating trends change significantly, impairment losses could occur. Valuation of Investment Accounted for as Available-for-Sale Security The Company has an investment in Titan Europe Plc of $62.7 million as of June 30, 2007, representing a 17.3% ownership position.Titan Europe Plc is publicly traded on the AIM market in London, England.This investment is recorded as “Investment in Titan Europe Plc” on the consolidated balance sheet.In accordance with SFAS No. 115, the Company records the Titan Europe Plc investment as an available-for-sale security and reports this investment at fair value, with unrealized gains and losses excluded from earnings and reported in a separate component of stockholders’ equity.Should the fair value decline below the cost basis, the Company would be required to determine if this decline is other than temporary.If the decline in fair value were judged to be other than temporary, an impairment charge would be recorded.Should unforeseen events occur or investment trends change significantly, impairment losses could occur.Declared dividends on this investment are recorded in income as a component of other income. Income taxes Deferred income tax provisions are determined using the liability method, whereby deferred tax assets and liabilities are recognized based upon temporary differences between the financial statement and income tax basis of assets and liabilities.The Company assesses the realizability of its deferred tax asset positions in accordance with SFAS No. 109. Asset and Business Acquisitions The allocation of purchase price for asset and business acquisitions requires management estimates and judgment as to expectations for future cash flows of the acquired assets and business and the allocation of those cash flows to identifiable intangible assets in determining the estimated fair value for purchase price allocations.If the actual results differ from the estimates and judgments used in determining the purchase price allocations, impairment losses could occur relating to any intangibles recorded in the acquisition.To aid in establishing the value of any intangible assets at the time of acquisition, the Company typically engages a professional appraisal firm. Retirement Benefit Obligations Pension benefit obligations are based on various assumptions used by third-party actuaries in calculating these amounts.These assumptions include discount rates, expected return on plan assets, mortality rates and other factors.Revisions in assumptions and actual results that differ from the assumptions affect future expenses, cash funding requirements and obligations.The Company has two frozen defined benefit pension plans and one defined benefit plan that purchased a final annuity settlement in 2002.During the first half of 2007, the Company contributed cash funds of approximately $1 million to its frozen pension plans. In addition, in April 2007 the Company contributed Titan common stock with an approximate value of $5 million to the frozen pension plans.The Company anticipates making no further contributions to these plans during the remainder of 2007.For more information concerning these costs and obligations, see the discussion of the “Pensions” and Note 21 to the Company’s financial statements on Form 10-K for the fiscal year ended December 31, 2006. 21 TITAN INTERNATIONAL, INC.Management’s Discussion and Analysis of Financial Condition and Results of Operations RESULTS OF OPERATIONS The following table and discussions provide highlights for the three and six months ended June 30, 2007, compared to 2006 (amounts in thousands): Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Net sales $ 210,333 $ 175,194 $ 436,611 $ 357,771 Cost of sales 183,022 152,752 382,109 304,215 Gross profit 27,311 22,442 54,502 53,556 Gross profit margin 13.0 % 12.8 % 12.5 % 15.0 % Net Sales Net sales for the quarter ended June 30, 2007, were $210.3 million, compared to $175.2 million in 2006.Net sales for the six months ended June 30, 2007, were $436.6 million, compared to 2006 net sales of $357.8 million.The large sales improvement of $35.1 million, or 20% for the quarter ended June 30, 2007, and $78.8 million, or 22% for the six months ended June 30, 2007, was primarily attributed to the expanded earthmoving, construction and mining product offering of Continental and General branded off-the-road (OTR) tires, along with added manufacturing capacity from the Bryan, Ohio, facility, which was acquired on July 31, 2006. Cost of Sales and Gross Profit Cost of sales were $183.0 million and $152.8 million for the three months ended June 30, 2007 and 2006, respectively.Cost of sales were $382.1 million for the six months ended June 30, 2007, compared to $304.2 million in 2006.The large increase in cost of sales resulted from the net sales increase and the cost of products produced at the Bryan facility. Gross profit for the second quarter of 2007 was $27.3 million or 13.0% of net sales, compared to $22.4 million or 12.8% of net sales for the second quarter of 2006.Gross profit for the six months ended June 30, 2007, was $54.5 million or 12.5% of net sales, compared to $53.6 million or 15.0% of net sales.Due to capacity constraints at the Bryan OTR tire facility, the Company is adding OTR tire capacity at its Freeport, Illinois, and Des Moines, Iowa, tire facilities.Titan is aligning synergies, which includes retooling, retraining personnel and redistribution of equipment at the Bryan, Freeport and Des Moines facilities. The OTR realignment costs lowered the Company’s gross profit for the three and six months ended June 30, 2007, as labor costs that are normally dedicated to making products were instead used for retooling, retraining and redistribution of equipment.The Company estimates realignment costs to be approximately $4 million to $5 million for the three months ended June 30, 2007, and approximately $9 million to $12 million for the six months ended June 30, 2007. Administrative Expenses Selling, general and administrative expenses were as follows (amounts in thousands): Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Selling, general and administrative $ 12,683 $ 9,493 $ 23,967 $ 21,774 Percentage of net sales 6.0 % 5.4 % 5.5 % 6.1 % Selling, general and administrative (SG&A) expenses for the second quarter of 2007 were $12.7 million or 6.0% of net sales, compared to $9.5 million or 5.4% of net sales for 2006.The higher SG&A costs of approximately $3 million for the second quarter relates to additional selling and compensation expenses, including approximately $2 million for the CEO’s special performance award.Expenses for SG&A for the six months ended June 30, 2007, were $24.0 million or 5.5% of net sales, compared to $21.8 million or 6.1% of net sales in 2006. 22 TITAN INTERNATIONAL, INC. Management’s Discussion and Analysis of Financial Condition and Results of Operations Royalty Expense Royalty expense was as follows (amounts in thousands): Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Royalty expense $ 1,452 $ 1,214 $ 3,016 $ 2,839 The Goodyear North American farm tire asset acquisition included a license agreement with The Goodyear Tire & Rubber Company to manufacture and sell certain off-highway tires in North America under the Goodyear name.Royalty expenses recorded were $1.5 million and $1.2 million for the three months ended June 30, 2007 and 2006, respectively.Year-to-date royalty expenses recorded were $3.0 million and $2.8 million for the six months ended June 30, 2007 and 2006, respectively. Income from Operations Income from operations was as follows (amounts in thousands): Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Income from operations $ 13,176 $ 11,735 $ 27,519 $ 28,943 Percentage of net sales 6.3 % 6.7 % 6.3 % 8.1 % Income from operations for the second quarter of 2007 was $13.2 million, or 6.3%, of net sales, compared to $11.7 million, or 6.7%, in 2006.Income from operations for the six months ended June 30, 2007, was $27.5 million, or 6.3%, of net sales, compared to $28.9 million, or 8.1%, in 2006.Income from operations was affected by the items previously discussed in the cost of sales, administrative and royalty line items. Interest Expense Interest expense was as follows (amounts in thousands): Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Interest expense $ 4,430 $ 3,709 $ 10,179 $ 7,432 Interest expense was $4.4 million and $3.7 million for the three months ended June 30, 2007 and 2006, respectively.The increase in interest for the quarter ended June 30, 2007, as compared to 2006, was primarily the result of higher interest rates.Year-to-date interest expense was $10.2 and $7.4 million for the six months ended June 30, 2007 and 2006, respectively.The increase in interest for the six months ended June 30, 2007, as compared to 2006, was primarily the result of a higher debt balances. Noncash Convertible Debt Conversion Charge Noncash convertible debt conversion charge was as follows (amounts in thousands): Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Noncash debt conversion charge $ 0 $ 0 $ 13,376 $ 0 In March 2007, the Company converted $81,200,000 of 5.25% senior convertible notes into 6,577,200 shares of Titan common stock.Titan recognized a noncash charge of $13.4 million in connection with this exchange in accordance with SFAS No. 84, “Induced Conversions of Convertible Debt.” 23 TITAN INTERNATIONAL, INC. Management’s Discussion and Analysis of Financial Condition and Results of Operations Other Income Other income was as follows (amounts in thousands): Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Other income $ 1,731 $ 1,313 $ 1,546 $ 2,149 Other income was $1.7 million and $1.3 million for the three months ended June 30, 2007 and 2006, respectively.Year-to-date other income was $1.5 million for 2007 as compared to $2.1 million in 2006.Interest income included in other income was $0.7 million and $0.2 million for the three months ended June 30, 2007 and 2006, respectively.For the six months ended June 30, interest income included in other income was $1.2 million in 2007 as compared to $1.4 million in 2006.In addition, dividend income of $1.1 million and $0.8 million from the Titan Europe Plc investment was recorded in the second quarter of 2007 and 2006, respectively. Income Taxes The Company recorded income tax expense of $5.5 million for the three months ended June 30, 2007, as compared to $3.7 million in 2006.Income tax expense for the six months ended June 30, 2007 and 2006, was $3.0 million and $9.5 million, respectively.The Company’s effective income tax rate was 55% and 40% for the six months ended June 30, 2007 and 2006, respectively.The Company’s income tax expense and rate differs from the amount of income tax determined by applying the U.S. Federal income tax rate to pre-tax income primarily as a result of the $13.4 million noncash charge taken in connection with the Company’s convertible debt.This noncash charge is not deductible for income tax purposes. Net Income Net income was as follows (amounts in thousands): Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Net income $ 4,962 $ 5,603 $ 2,479 $ 14,196 Net income for the three months ended June 30, 2007, was $5.0 million, compared to $5.6 million in 2006.Net income for the six months ended June 30, 2007 and 2006, was $2.5 million and $14.2 million, respectively.For the three months ended June 30, 2007 and 2006, basic earnings per share were $.18 and $.28, respectively, and diluted earnings per share were $.18 and $.24, respectively.For the six months ended June 30, 2007 and 2006, basic earnings per share were $.10 and $.72, respectively, and diluted earnings per share were $.10 and $.60, respectively. The Company’s net income and earnings per share decreased due to the items detailed above and primarily as the result of the noncash convertible debt conversion charge. Agricultural Segment Results Agricultural segment results were as follows (amounts in thousands): Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Net sales $ 124,104 $ 116,267 $ 259,400 $ 240,694 Income from operations 10,058 12,660 18,096 31,967 Net sales in the agricultural market were $124.1 million and $259.4 million for the three and six months ended June 30, 2007, respectively, as compared to $116.3 million and $240.7 million in 2006.Income from operations in the agricultural market was $10.1 million and $18.1 million for the three and six months ended June 30, 2007, respectively, as compared to $12.7 million and $32.0 million in 2006.The decrease in income from operations in the agricultural market was primarily attributed to the OTR realignment costs and related disruptions to production in the agricultural segment. 24 TITAN INTERNATIONAL, INC. Management’s Discussion and Analysis of Financial Condition and Results of Operations Earthmoving/Construction Segment Results Earthmoving/Construction segment results were as follows (amounts in thousands): Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Net sales $ 72,342 $ 29,005 $ 147,460 $ 60,806 Income from operations 12,864 4,474 26,739 9,701 The Company’s earthmoving/construction market net sales were $72.3 million and $147.5 million for the three and six months ended June 30, 2007, respectively, as compared to $29.0 million and $60.8 million for 2006.The expanded product offering of the Continental and General brands for OTR tires, along with added manufacturing capacity from the Bryan, Ohio, facility accounted for the higher sales levels in the earthmoving/construction market in 2007. Income from operations in the earthmoving/construction market was $12.9 million and $26.7 million for the three and six months ended June 30, 2007, respectively, as compared to $4.5 million and $9.7 million in 2006.The Bryan facility produces OTR tires for earthmoving, construction and mining machinery in sizes larger than the Company was able to produce before this facility was acquired on July 31, 2006.The increase in income from operations in the earthmoving/ construction segment is the result of margins realized on these larger earthmoving, construction and mining tires and additional OTR capacity. Consumer Segment Results Consumer segment results were as follows (amounts in thousands): Three months ended Six months ended June 30, June 30, 2007 2006 2007 2006 Net sales $ 13,887 $ 29,922 $ 29,751 $ 56,271 Income from operations 982 655 1,830 1,675 Consumer market net sales were $13.9 million and $29.8 million for the three and six months ended June 30, 2007, respectively, as compared to $29.9 million and $56.3 million for 2006.The Goodyear farm tire acquisition agreement included an off-take/mixing agreement for certain product sales to Goodyear.The decrease in consumer market sales is primarily related to a reduction in sales to The Goodyear Tire & Rubber Company of approximately $12 million and $18 million for the three and six months ended June 30, 2007, as compared to 2006.Consumer market income from operations was $1.0 million and $1.8 million for the three and six months ended June 30, 2007, respectively, as compared to $0.7 million and $1.7 million in 2006. Corporate Expenses Income from operations on a segment basis does not include corporate expenses or depreciation expense related to property, plant and equipment carried at the corporate level totaling $10.7 million and $19.1 million for the three and six months ended June 30, 2007, respectively, as compared to $6.1 million and $14.4 million for comparable periods in 2006.Approximately $3 million of the higher corporate expenses in the second quarter and approximately $4 million in the six months ended June 30, 2007, relates to additional selling and administrative compensation expenses. MARKET RISK SENSITIVE INSTRUMENTS The Company’s risks related to foreign currencies, commodity prices and interest rates are consistent with those for 2006.For more information, see the “Market Risk Sensitive Instruments” discussion in the Company’s Form 10-K for the fiscal year ended December 31, 2006. 25 TITAN INTERNATIONAL, INC. Management’s Discussion and Analysis of Financial Condition and Results of Operations LIQUIDITY AND CAPITAL RESOURCES Cash Flows As of June 30, 2007, the Company had $61.5 million of cash balances within various bank accounts.This cash balance increased by $28.1 million from December 31, 2006, due to the cash flow items discussed in the following paragraphs. Operating cash flows In the first six months of 2007, operating activities provided cash of $43.2 million.This cash was primarily provided by net income of $2.5 million, increases of $17.7 million in accounts payable and $14.7 million in other current liabilities, along with a decrease of $19.2 million in inventories.Included as a reduction to net income were noncash charges of $13.4 million for a debt conversion charge and $14.7 million for depreciation and amortization.Positive cash flows were offset by an increase in accounts receivable of $43.7 million. In comparison, for the first six months of 2006, positive cash flows from operating activities of $6.7 million resulted primarily from net income of $14.2 million and increases in accounts payable and other current liabilities of $38.2 million and $12.4 million, respectively.Included as a reduction to net income were noncash charges for depreciation and amortization of $12.5 million.Positive cash inflows were offset by accounts receivable and inventory increases of $51.1 million and $25.2 million, respectively. Investing cash flows The Company invested $11.6 million in capital expenditures in the first six months of 2007, compared to $3.0 million in the first six months of 2006.Of the $11.6 million of capital expenditures in 2007, approximately $3 million of this amount relates to the Company’s giant OTR mining tire project.The remaining expenditures represent various equipment purchases and improvements to enhance production capabilities. Financing cash flows In the six months ended June 30, 2007, $3.6 million of cash was used for financing activities.This cash use resulted primarily from debt payment of $10.2 million, offset by $6.0 million in proceeds from the exercise of stock options. In comparison, in the first six months of 2006, cash of $4.1 million was used for financing activities.This cash use was primarily the result of net debt payment of $7.3 million, offset by $3.1 million in proceeds from the exercise of stock options. Debt Covenants The Company’s revolving credit facility contains various covenants and restrictions.The major financial covenants in this agreement require that: · Collateral coverage be equal to or greater than 1.2 times the outstanding revolver balance. · If the 30-day average of the outstanding revolver balance exceeds $100 million, the fixed charge coverage ratio be equal to or greater than a 1.0 to 1.0 ratio. Restrictions include: · Limits on payments of dividends and repurchases of the Company’s stock. · Restrictions on the ability of the Company to make additional borrowings, or to consolidate, merge or otherwise fundamentally change the ownership of the Company. · Limitations on investments, dispositions of assets and guarantees of indebtedness. · Other customary affirmative and negative covenants. These covenants and restrictions could limit the Company’s ability to respond to market conditions, to provide for unanticipated capital investments, to raise additional debt or equity capital, to pay dividends or to take advantage of business opportunities, including future acquisitions.The failure by Titan to meet these covenants could result in the Company ultimately being in default on these loan agreements. 26 TITAN INTERNATIONAL, INC. Management’s Discussion and Analysis of Financial Condition and Results of Operations The Company is in compliance with these covenants and restrictions as of June 30, 2007.The collateral coverage was calculated to be 69.5 times the outstanding revolver balance at June 30, 2007. The fixed charge coverage ratio did not apply for the quarter ended June 30, 2007.The credit facility usage was $6.1 million at June 30, 2007, consisting exclusively of letters of credit of $6.1 million with no cash borrowings on the facility. Other Issues The Company’s business is subject to seasonal variations in sales that affect inventory levels and accounts receivable balances.Historically, the Company has tended to experience higher sales demand in the first and second quarters of the year. Liquidity Outlook At June 30, 2007, the Company had cash and cash equivalents of $61.5 million and $118.9 million of unused availability under the terms of its revolving credit facility.The availability under the Company’s $125 million revolving credit facility is reduced by $6.1 million for outstanding letters of credit.The Company has a net operating loss carryforward of approximately $30 million, expiring primarily in 2023, which is expected to reduce the Company’s income tax payments in the future. On May 17, 2007, Titan’s Board of Directors approved funding for the Company to increase giant OTR mining tire production capacity to include 57-inch and 63-inch giant radial tires (the “OTR Project”).The Company estimates that current commitments related to the OTR Project at this time are approximately $30 million.Additional capital expenditure commitments will be incurred through 2008 as the OTR Project moves to completion.The final cost of these additional OTR capital items have not been finalized at this time.The Company currently anticipates that cash on hand and anticipated internal cash flows from operations will allow the Company sufficient funds for completion of the OTR Project.In addition to the OTR Project, the Company estimates that its capital expenditures for other projects for the remainder of 2007 will be approximately $9 million. Cash on hand and anticipated internal cash flows from operations are expected to provide sufficient liquidity for working capital needs and capital expenditures including the OTR Project.The Company has a $125 million revolving credit facility that may be increased to $250 million and currently there are no cash borrowings on the facility.If the Company were to exhaust the availability on this facility or were not to meet the financial covenants and conditions of its loan agreements, the Company’s ability to secure additional funding may be limited. MARKET CONDITIONS AND OUTLOOK On July 31, 2006, Titan Tire Corporation of Bryan, a subsidiary of the Company, acquired the OTR tire facility of Continental Tire North America, Inc. in Bryan, Ohio.The Bryan facility produces tires for earthmoving, construction and mining equipment in larger sizes than Titan previously produced.Titan is using the expanded earthmoving/construction product offering supplied by the Bryan facility, along with its added manufacturing capacity, to expand market share. Due to capacity constraints at Titan’s Bryan, Ohio, OTR tire facility, the Company is adding OTR tire capacity at its Freeport, Illinois, and Des Moines, Iowa, facilities.Titan is aligning synergies, which includes retooling, retraining personnel and redistribution of equipment at the Bryan, Freeport and Des Moines facilities.These OTR realignment costs will lower the Company’s gross profit for 2007, as labor costs that are normally dedicated to making products will be instead used for retooling, retraining and redistribution of equipment. Higher energy, raw material and petroleum-based product costs may continue to negatively impact the Company’s margins.Many of Titan’s overhead expenses are fixed; therefore, lower seasonal trends may cause negative fluctuations in quarterly profit margins and affect the financial condition of the Company. 27 TITAN INTERNATIONAL, INC. Management’s Discussion and Analysis of Financial Condition and Results of Operations AGRICULTURAL MARKET OUTLOOK Agricultural market sales are forecasted to remain stable to slightly higher for the remainder of 2007.The farm economy is being helped by strong commodity prices.However, the farm economy is also affected by high input costs for fuel and fertilizer.A continuing increase in the use of grain-based ethanol and soybean-based biodiesel fuel should support commodity prices and farm income levels in the long-term.The Company believes the increasing demand for biofuels may possibly result in a stronger market than is now being forecasted.The Company’s largest customer, Deere &
